Case: 4:20-cv-00016-RLW Doc. #: 16 Filed: 05/11/20 Page: 1 of 5 PageID #: 104



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RENN HUDSON,                                          )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No. 4:20CV16 RL W
                                                      )
SHELBY KENNEDY and GULLY                              )
TRANSPORTATION, INC.,                                 )
                                                      )
               Defendant.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Renn Hudson's ("Plaintiff') Motion to

Amend Complaint to add a non-diverse Defendant. (ECF No. 11) Defendant Shelby Kennedy

opposes the motion. Upon review of the motion and related memoranda, the Court will grant

Plaintiff's motion.

I.     BACKGROUND

       Plaintiff Renn Hudson filed a Petition in the Circuit Court of the City of St. Louis,

Missouri on September 18, 2019 against Defendants Shelby Kennedy ("Kennedy") and Gully

Transportation, Inc. ("Gully") (collectively "Defendants"). (ECF No. 7) Plaintiff alleges he was

a passenger in a vehicle that was involved in a multi-vehicle motor vehicle accident on July 7,

2018. He names as Defendants Kennedy, the operator of one of the vehicles involved in the

accident, and Gully, alleging an agent of Gully struck the rear end of the vehicle in which

Plaintiff was a passenger. On January 6, 2020, Defendant Kennedy, with consent of Gully,

removed the action to federal court based on diversity jurisdiction, alleging diversity of

citizenship because Plaintiff is a citizen of Missouri, and Defendants are citizens of Illinois.

(ECF No. 1) Kennedy further contends the amount in controversy exceeds $75,000. (Id.)
Case: 4:20-cv-00016-RLW Doc. #: 16 Filed: 05/11/20 Page: 2 of 5 PageID #: 105



          On February 5, 2020, Plaintiff filed a Motion to Amend Complaint with the attached

proposed First Amended Complaint. Plaintiff seeks to join Jaimee Leigh Dickson, a Missouri

citizen and the driver of the vehicle in which Plaintiff was a passenger. (ECF No. 11) Kennedy

opposes the motion, asserting that the Court should deny Plaintiffs motion for leave to amend

because such amendment would defeat diversity jurisdiction and cause prejudice to Kennedy.

(ECF No. 12)

II.       LEGALSTANDARD

          Rule 15 of the Federal Rules of Civil Procedure provides that a party may amend a

pleading once as a matter of course within 21 days after serving the pleading or, in all other

cases, with written consent of the opposing party or by leave of court. Fed. R. Civ. P. 15(a).

"The court should freely give leave when justice so requires." Fed. R. Civ. P. 15(a)(2). "A

district court appropriately denies the movant leave to amend if 'there are compelling reasons

such as undue delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the non-moving party, or futility of the

amendment."' Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008) (quoting

Moses.com Sec., Inc. v. Comprehensive Software Sys., Inc., 406 F.3d 1052, 1065 (8th Cir.

2005)).

III.      DISCUSSION

          Here, Plaintiff asserts amendment of the complaint to join Jaimee Leigh Dickson

("Dickson") is proper "because, as the driver of the vehicle in which Plaintiff was a passenger,

she bears some responsibility for the collision in failing to keep a careful lookout and yield to

oncoming traffic." (ECF No. 11 ,-i 6) Plaintiff further claims joinder of Dickson is not fraudulent,

as she contributed to the accident which injured Plaintiff. Defendant Kennedy, on the other



                                                 2
Case: 4:20-cv-00016-RLW Doc. #: 16 Filed: 05/11/20 Page: 3 of 5 PageID #: 106



hand, asserts Plaintiff delayed naming Dickson as a Defendant and sought leave to amend the

complaint only after removal to federal court in order to defeat diversity jurisdiction and

prejudice Kennedy.

       The Court finds leave to file a First Amended Complaint is warranted. Plaintiff filed the

present motion one day before the parties submitted their joint proposed scheduling plan. As a

result, the Court canceled the Rule 16 conference pending disposition of Plaintiffs motion.

Further, Gully has not filed an Answer or otherwise responded to Plaintiffs petition. Thus, the

Court has not yet entered a Case Management Order with discovery deadlines pursuant to Fed.

R. Civ. P. 16. Allowing Plaintiff file an amended complaint would not prejudice Defendants.

       However, Kennedy argues the Court should deny Plaintiffs motion to amend because he

seeks to add a non-diverse defendant. "When an action is removed from state to federal court,

and 'after removal the plaintiff seeks to join additional defendants whose joinder would destroy

subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the action

to the State court."' Bailey v. Bayer CropScience L.P., 563 F.3d 302, 307-08 (8th Cir. 2009)

(quoting 28 U.S.C. § 1447(e)). "In determining whether to permit the amendment, the Court

considers the following factors: '1) the extent to which the joinder of the nondiverse party is

sought to defeat federal jurisdiction, 2) whether [the] plaintiff has been dilatory in asking for

amendment, and 3) whether [the] plaintiff will be significantly injured if amendment is not

allowed."' Johnson v. Travelers Home & Marine Ins. Co., No. 4:10CV520 JCH, 2010 WL

1945575, at *1 (E.D. Mo. May 12, 2010) (quoting Bailey, 563 F.3d at 309 (internal quotations

and citations omitted)).

       The Court finds the primary purpose of the amended complaint is not to destroy diversity

jurisdiction. As the passenger in Dickson's car, Plaintiff knew of Dickson at the time of filing



                                                  3
Case: 4:20-cv-00016-RLW Doc. #: 16 Filed: 05/11/20 Page: 4 of 5 PageID #: 107



the state court petition. However, while adding a previously known non-diverse defendant after

the case is removed strongly indicates a purpose to defeat federal jurisdiction, the Court does not

find such motive improper in this case. See Johnson v. Texas Roadhouse Holdings, LLC, No.

4:10-CV-36 CDP, 2010 WL 2978085, at *2 (E.D. Mo. July 23, 2010) (addressing facts that

tended to show improper motive). Dickson, as the driver, may be liable for Plaintiffs damages

resulting from the collision, as noted by Kennedy in her Answer. (ECF No. 8, Affirmative

Defenses ~ 2) "The mere fact that [Dickson's] joinder would divest the Court of jurisdiction does

not necessarily render [Plaintiffs] otherwise meritorious claim illegitimate." Thompson v. Joe-K

Used Cars, LLC, No. 4:19 CV 2422 CDP, 2019 WL 7291229, at *2 (E.D. Mo. Dec. 30, 2019).

The Court also credits Plaintiffs transparency in advising the Court that the amended complaint

defeats federal jurisdiction. Id. (noting "precedent in the Eighth Circuit encourages plaintiffs to

be open with the district court when their proposed amendments would divest the court of

jurisdiction") (citations omitted). Indeed, "[f]ailure to inform the court thatjoinder of a

defendant would destroy diversity has been found to create a reasonable inference that the

defendant was joined for the purpose of defeating federal jurisdiction." Johnson, 2010 WL

2978085, at *2 (citing Bailey, 563 F.3d at 309).

       The Court further finds Plaintiff has not been dilatory in this action. Kennedy removed

this cause of action to federal court on January 6, 2020. One month later, Plaintiff filed the

instant motion to amend. In addition, the accident occurred in July 2018, Plaintiff filed his

petition in state court approximately one year later in September 2019, and Plaintiff filed the

motion to amend less than five months after filing his state court petition. Nothing about

Plaintiffs actions in this matter demonstrate delay on the part of Plaintiff. But see Le Due v.

Bujake, 777 F. Supp. 10, 12 (E.D. Mo. 1991) (finding plaintiff was dilatory in seeking to add a



                                                   4
Case: 4:20-cv-00016-RLW Doc. #: 16 Filed: 05/11/20 Page: 5 of 5 PageID #: 108



party where the incident occurred two years prior to filing the state court petition and nearly

three years before filing the motion to amend the complaint).

         The third factor also weighs in Plaintiffs favor. The Court finds maintaining two

separate negligence actions against defendants involved in the same vehicle collision "would be

impractical, inefficient, and unnecessarily expensive" and could result in inconsistent verdicts

regarding the comparative fault of the defendants in this matter. Thompson, 2019 WL 7291229,

at *3. Thus, the Court finds the harm to Plaintiff in maintaining separate lawsuits outweighs any

potential harm to Defendants in litigating this cause of action in state court.

       For the reasons stated above, the Court will grant Plaintiffs motion for leave to file an

amended complaint. Based on the fact joinder of Dickson will destroy diversity jurisdiction,

Plaintiff shall file an appropriate motion to remand.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Renn Hudson's Motion to Amend Complaint

(ECF No. 11) is GRANTED. The Clerk of the Court shall file Attachment 1 to the motion (ECF

No. 11-1) as Plaintiffs First Amended Complaint.

        IT IS FURTHER ORDERED that Plaintiff shall file an appropriate motion to remand

no later than May 18, 2020.

        IT IS FINALLY ORDERED that Defendant Shelby Kennedy's Motion to Strike (ECF

No. 9) is DENIED as MOOT.

        Dated this 11th day of May, 2020.




                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE



                                                  5
